DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-9, 12-13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (2017/0181375) (“Hashimoto”) in view of Goto et al. (2005/0044836) (“Goto”).

Hashimoto teaches a lawn mower robot, comprising: an outer cover (16); an inner frame coupled to the outer cover and having a plurality of wheels on side surfaces thereof; one or more blades (12) rotatably positioned at a lower surface of the inner frame to cut grass; a height adjustment module (14) to adjust a height of the blades, the height adjustment module including a lifting frame (53) configured to move vertically in the inner frame to adjust the height of the blades.  Hashimoto fails to teach a height display.  Goto teaches a lawn mower with a height adjustment module to adjust the height of the lawn mower blades having a height display (175) to provide an indication of the height of the blades, wherein the height display includes: an inner cover coupled to the outer cover; a display window formed through a side of the inner cover (176); and a ruler strip (175) having numerals on an upper surface thereof, and coupled to the inner frame such that a vertical movement of the height adjustment module changes a subset of the numerals on the upper surface of the ruler strip that are visible through the display window (175a) corresponding to the height of the blades.  It would have been obvious to 

Regarding claim 2, Hashimoto as modified by Goto teaches the height adjustment module further includes: a knob (63) rotatably mounted on an upper surface of the inner frame; and  34DOCKET NO.: P-1617a rotating cylinder (14) having male threaded regions on an outer circumferential surface thereof, and coupled to a lower surface of the knob to be rotatable together with the knob inside the inner frame, wherein the elevating frame (13) is provided laterally outside of the rotating cylinder and includes spiral protrusions on an inner circumferential surface thereof to engage the male threaded regions, so as to be movable up and down based on a rotation of the rotating cylinder, and wherein a motor (41) to drive the blades (12) is received in the elevating frame, and the motor is coupled to the blades via a rotating shaft (41a).  

Regarding claim 3, Hashimoto as modified by Goto teaches the ruler strip has a length greater than the width but fails to explicitly teach it is flexible.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to make the ruler of Hashimoto out of a flexible material, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.




Regarding claim 9, Hashimoto as modified by Goto teaches the numerals are displayed sequentially along a lengthwise direction of the ruler strip (Figure 16), and the ruler strip includes a stop protrusion (175b) adjacent to a lowest value of the numerals.  

Regarding claim 12, Hashimoto as modified by Goto teaches a plate (below 41a) rotatably positioned at the lower surface of the inner frame, wherein the blades (12) are mounted on the plate to cut grass when the plate is rotated.  

Regarding claim 13, Hashimoto teaches a lawn mower robot, comprising: an outer cover (16);  37DOCKET NO.: P-1617 an inner frame coupled to the outer cover and having a plurality of wheels positioned at side surfaces thereof; a one or more blades (12) rotatably mounted at a lower surface of the inner surface to cut grass; a knob (63) rotatably positioned at an upper region of the inner frame to receive an input related to adjusting a height of the blades


Regarding claim 17, Hashimoto as modified by Goto teaches a plate (below 41a) rotatably positioned at the lower surface of the inner frame, wherein the blades (12) are mounted on the plate to cut grass when the plate is rotated.  


Allowable Subject Matter
Claims 4-7, 10-11, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819.  The examiner can normally be reached on 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        March 11, 2021